UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------- X
                              :
UNITED STATES OF AMERICA      :         3500 PROTECTIVE ORDER
                              :
            - v. –
                              :              S2 18 Cr. 306 (ER)
KASHEEN SAMUELS,              :
                              :
  a/k/a “Kash,”               :
  a/k/a “JR,”                 :
                Defendant.    :
----------------------------- X

             Upon the application of the United States of America,

Audrey Strauss, United States Attorney for the Southern District

of New York, by and through Christopher Brumwell, Mollie Bracewell,

and Jessica Fender, Assistant United States Attorneys, of counsel,

for an order precluding the dissemination of material produced

pursuant to 18 U.S.C. § 3500 and/or Giglio v. United States, 405

U.S.   150   (1972)   (“3500   Material”),   and   providing   additional

protections to a designated subset of the 3500 Material which has

been classified as “Attorney’s Eyes Only,” (the “Attorney’s Eyes

Only 3500 Material”), made on consent of defense counsel, and based

on the Court’s independent review,

             IT IS HEREBY ORDERED that (1) defense counsel must

destroy or return to the Government all 3500 Material (and any

copies thereof) at the conclusion of the trial of this matter or


                                    1
when any appeal has become final; (2) the defense is precluded

from disseminating any of the 3500 Material to anyone beyond the

defendant, defense counsel, and any paralegal or staff employed by

the defense; and (3) the defendant is precluded from taking any of

the 3500 Material or any copies thereof (except for 3500 Material

produced for law enforcement agents) with him into any jail

facility, or possessing any of the 3500 Material or copies thereof

(except for 3500 Material produced for law enforcement agents) in

any jail facility, either before, during, or after trial; except

that the defendant may review the 3500 Material in the possession

of defense counsel or any paralegal or staff employed by the

defense, when in the presence of defense counsel or any paralegal

or staff employed by the defense.

             IT IS FURTHER ORDERED that 3500 Materials produced with

prefixes   3501,   3508,    3510,   3516,   3518,   and   3520   have   been

designated    “Attorney’s    Eyes   Only    3500   Material.”     The   3500

Material   with    the   prefixes   3501,   3510,   and   3520   relate   to

cooperating witnesses, and the 3500 Material with the prefixes

3508, 3516, and 3518 relate to a victim witness.          Such Attorney’s

Eyes Only 3500 Material, including any copies thereof or excerpts

therefrom, or any information contained therein, shall not be

disclosed to or possessed by the defendant, and may be disclosed


                                     2
only to defense counsel and to any paralegal or staff employed by

the defense, until Wednesday, July 21, 2021, absent the Government,

in its discretion, consenting in writing to remove the “Attorney’s

Eyes Only 3500 Material” designation prior to that date.

          IT   IS   FURTHER   ORDERED   that   the   defendant,   defense

counsel, and any paralegal or staff employed by the defense are

precluded from publicly disclosing or disseminating the identity

of the cooperating and victim witnesses referenced in the Attorney

Eyes’ Only 3500 Material until Wednesday, July 21, 2021.



Dated:    New York, New York
          July _____,
                2     2021



                                 __________________________________
                                 THE HONORABLE EDGARDO RAMOS
                                 UNITED STATES DISTRICT JUDGE




                                   3
